Citation Nr: 1716362	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 13, 2015 for the grant of service connection for posttraumatic stress disorder with alcohol use disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.W.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from January 1980 to January 1983.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, including the transcript of the October 2016 Board hearing presided over by the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was granted in an October 2015 rating decision; the October 2015 rating decision to grant service connection for PTSD was based on relevant official service department records that VA received that existed and had not been associated with the claims file when VA first decided the claim in December 2011. 

2.  The Veteran's previously denied claim for service connection for PTSD was received by VA on May 9, 2011, which is the later than the date entitlement arose, and there are no communications prior to this date that may be considered a formal or informal claim for service connection for PTSD.



	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

The criteria for an earlier effective date of May 9, 2011, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, regarding the underlying claim for service connection for PTSD, the RO provided pre-adjudication VCAA notice by letter in August 2011, in which the Veteran was notified of how to substantiate a claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  Because service connection has been granted for PTSD, and an effective date for the grant of service connection has been assigned, the purpose for serving notice has been fulfilled for the appeal for an earlier effective date.

Earlier Effective Date

The Veteran contends that an effective date earlier than April 13, 2015 for the grant of service connection for PTSD is warranted.  Specifically, he contends, such as in the October 2016 Board hearing and in his December 2015 notice of disagreement, that the effective date thereof should be May 9, 2011. 

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400(r).

However, regardless of whether a prior decision in a claim becomes final, if at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event.  38 C.F.R. § 3.156(c)(1) (2015).  An award made based all or in part on such service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2015).  See Mayhue v. Shinseki, 24 Vet. App. 273, 278 (2011) (providing that the October 6, 2006 amendments of 38 C.F.R. § 3.156(c)(1) and (c)(3) were not substantive changes to the law).  The Board notes that the limiting provision under 38 C.F.R. § 3.156(c)(2) (2016) does not apply in this case.  See Cline v. Shinseki, 26 Vet. App. 18, 21-26 (2012) (providing that the October 6, 2006 limiting amendment of 38 C.F.R. § 3.156(c)(2) does not apply to cases received before October 6, 2006).  

Here, the Veteran's original claim for entitlement to service connection for PTSD was received by VA on May 9, 2011, and that claim was eventually denied in a December 2011 rating decision.  The December 2011 rating decision did not note that the evidence considered included the Veteran's complete service personnel records, and instead noted that the Veteran's DD Form 214 was reviewed.  Further, a September 2011 Request for Information shows that the RO received only pages 3 and 9 of the Veteran's service personnel record, as well as his DD Form 214.  In an October 2015 rating decision, the RO reopened the previously denied claim of entitlement to service connection for PTSD and granted the claim on the merits based on the Veteran's complete service personnel records.  Further, a June 2015 Search Request and June 2015 Request for Information shows that the Veteran's complete service personnel records were shipped to VA and received by VA in June 2015.  Thus, the evidence shows that the Veteran's complete service personnel records existed at the time of the December 2011 rating decision but were associated with the claims file after the December 2011 rating decision.   The October 2015 rating decision assigned an initial rating and an effective date of April 13, 2015. 

The Board acknowledges that the Veteran argues, such as in his October 2016 Board hearing and per the July 2016 Report of Contact that an effective earlier than April 13, 2015 is warranted because he allegedly did not receive notice of the December 2011 rating decision to deny his claim because he was homeless in 2011.  The Board also acknowledges the Veteran's argument, through his representative in the September 2016 Representative's Statement, that the December 2011 rating decision was clearly and unmistakably erroneous in denying service connection for PTSD.  

However, the Board concludes that an earlier effective date is warranted pursuant to 38 C.F.R. § 3.156(c).  Because the October 2015 rating decision to grant service connection for PTSD was based on the Veteran's complete service personnel records, the grant for service connection for PTSD was based on service department records that were received by VA after the December 2011 rating decision and that are relevant to the Veteran's claim for service connection.  Therefore, section 3.156(c) applies, which requires VA to reconsider the prior denial without regard to new and material evidence.  The date of the original claim controls; thus, the effective date for the grant of service connection for PTSD should be May 9, 2011, the date that VA received the Veteran's original claim for service connection for PTSD.  

Furthermore, the Board finds no communications prior to May 9, 2011 that may be considered a formal or informal claim of entitlement to service connection for PTSD, nor is there any argument by the Veteran that an effective date earlier than May 9, 2011 is warranted.  Also, the record does not indicate that the date entitlement arose for service connection for PTSD was later than May 9, 2011.  

For these reasons, the earliest effective date for the grant of service connection for PTSD is May 9, 2011, the date of receipt of the Veteran's original claim of entitlement to service connection for PTSD.  38 C.F.R. § 3.156(c)(1), (3).


ORDER

Entitlement to an earlier effective date of May 9, 2011, but no earlier, for the grant of entitlement to service connection for PTSD, is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


